 Case 1:17-cv-01151-MN Document 122 Filed 10/11/18 Page 1 of 3 PageID #: 524



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

SUZANNE DAKESSIAN,           :               CASE NO. 1:17-CV-01151 MN
                             :
         Plaintiff,          :
                             :
     v.                      :
                             :
WILLIAM SCHELL, IV;          :               JURY TRIAL DEMANDED
DOMINICK DAFFNER; WORLD :
CHAMPIONSHIP PUNKIN'         :
CHUNKIN' INC.; PUNKIN        :
CHUNKIN ASSOCIATION; FRANK:
PAYTON; FRANK SHADE; TERRY:
BREWSTER; DAVID QUIGLEY; :
MCCULLEY, EASTHAM &          :
ASSOCIATES, INC.; WHEATLEY :
FARMS, INC.; E. DALE         :
WHEATLEY; JEFFREY T.         :
WHEATLEY; DISCOVERY          :
COMMUNICATIONS, INC.; STATE:
OF DELAWARE and the STATE OF :
DELAWARE (DEPARTMENT OF :
NATURAL RESOURCES AND        :
ENVIRONMENTAL CONTROL), :
                             :
         Defendants.         :

            STIPULATION OF DISMISSAL WITH PREJUDICE

      IT IS HEREBY STIPULATED by and between the parties, through their

undersigned counsel, and subject to approval by the Court, that all claims and

crossclaims against Defendants, Frank Shade, David Quigley and Terry Brewster,

only, are hereby dismissed with prejudice.
 Case 1:17-cv-01151-MN Document 122 Filed 10/11/18 Page 2 of 3 PageID #: 525



LAW OFFICES OF MARC ALBERT               MARGOLIS EDELSTEIN

 /s/ Marc S. Albert                       /s/ Gerald J. Hager
Marc S. Albert, Esq.                     Gerald J. Hager, Esq.
32-72 Steinway Street                    DE Bar ID 4097
Astoria, NY 11103                        300 Delaware Avenue, Ste. 800
Pro Hac Counsel for Plaintiff            Wilmington, DE 19801
                                         Counsel for Defendant, Discovery
THE deBRUIN FIRM LLC                     Communications, Inc.

 /s/ David W. deBruin                    MARGOLIS EDELSTEIN
David W. deBruin, Esq.
DE Bar ID 4846                            /s/ James R. Kahn
1201 N. Orange St., Ste. 500             James R. Kahn, Esq.
Wilmington, DE 19801                     Curtis Center, 170 S. Independence
Counsel for Plaintiff                    Mall West, Ste. 400E
                                         Philadelphia, PA 19106-3337
                                         Pro Hac Counsel for Discovery
MARSHALL DENNEHEY                        Communications, Inc.
WARNER COLEMAN & GOGGIN
                                         LAW OFFICE OF
 /s/ Kevin J. Connors                     LARRY W. FIFER
Kevin J. Connors, Esq.
DE Bar ID 2135                            /s/ Larry W. Fifer
Nemours Building                         Larry W. Fifer, Esq.
1007 N. Orange Street, Suite 600         DE Bar ID 366
Wilmington, DE 19801                     1201-B Savannah Road
Counsel for Defendants, World            Lewes, DE 19958
Championship Punkin Chunkin Inc.,        Counsel for Defendants,
Punkin Chunkin Association, Frank        Dominick Daffner and William
Payton, Frank Shade, David Quigley       Schell, IV
and Terry Brewster
 Case 1:17-cv-01151-MN Document 122 Filed 10/11/18 Page 3 of 3 PageID #: 526



SALMON RICCHEZZA SINGER                  REGER RIZZO & DARNALL, LLP
 & TURCHI LLP
                                          /s/ Louis J. Rizzo, Jr.
 /s/ Sally J. Daugherty                  Louis J. Rizzo, Jr., Esq.
Sally J. Daugherty, Esq.                 DE Bar ID 3374
DE Bar ID 5473                           Brandywine Plaza East
222 Delaware Avenue, 11th Floor          1523 Concord Pike, Ste. 200
Wilmington, DE 19801                     Wilmington, DE 19803
Counsel for Defendant,                   Counsel for Defendants,
McCulley Eastham & Associates            Wheatley Farms, Inc., E. Dale
                                         Wheatley and Jeffrey T. Wheatley
WEBER GALLAGHER SIMPSON
 STAPLETON FIRES & NEWBY,                STATE OF DELAWARE
 LLP
                                          /s/ Robert F. Phillips
 /s/ Mary E. Sherlock                    Robert F. Phillips, Esq.
Mary E. Sherlock, Esq.                   DE Bar ID 2453
DE Bar ID 2228                           Ralph Durstein, III, Esq.
19 South State Street, Ste. 100          DE Bar ID 912
Dover, DE 19901                          Department of Justice
Counsel for Intervenor,                  391 Lukens Drive
Zurich North America a/s/o               New Castle, DE 19720
Cast and Crew                            Counsel for Defendants,
                                         State of Delaware and DNREC


        SO ORDERED this _____ day of _______________, 2018.

                                   _____________________________
                                   J.



LEGAL/118745616.v1
